Citation Nr: 0919727	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System 


THE ISSUE

Entitlement to clothing allowance for 2007.

(Claims for increased ratings for hearing loss, papular 
urticaria with pruritis, and frontal sinusitis with allergic 
rhinitis, as well as claims of service connection for 
degenerative joint disease of the lumbar spine with hip 
disability and a mental disorder are the subjects of a 
separate decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945.  

This matter comes before the Board on appeal of a June 2007 
decision by the Department of Veterans Affairs (VA) North 
Texas Health Care System in Dallas, Texas that denied 
entitlement to an annual clothing allowance for 2007.  

In a February 2009 statement, the Veteran's representative 
notified the regional office that the Veteran was unable to 
attend a scheduled personal hearing before a Veterans Law 
Judge.  See 38 C.F.R. § 20.702(e) (2008).  

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).  


FINDING OF FACT

VA-prescribed lotion and cream are water based products that 
have not been recognized as causing irreparable damage to 
outer garments.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2007 
have not been met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.810 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent VA actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2008.  (Although the complete notice required by the VCAA was 
not provided until after the AOJ adjudicated the appellant's 
claims, any timing errors have been cured by the AOJ's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information 
VA would assist in obtaining on the Veteran's behalf.  

Regarding VA's duty to assist, VA obtained the Veteran's 
service treatment record (STR) file, and VA treatment 
records.  VA has no duty to inform or assist that was unmet.  

Entitlement to an annual clothing allowance is warranted when 
the Chief Medical Director or his/her designee certifies that 
irreparable damage is done to the Veteran's outer garments 
because of the use of a physician-prescribed medication for a 
skin condition that is due to the service-connected 
disability.  38  C.F.R. § 3.810.    

Here, the Veteran contends that the use of two topical skin 
treatments prescribed by VA caused damage to his garments, 
though he has not specified that damage has been done to 
outer garments.  However, the designee of the Chief Medical 
Director of the VA North Texas Health Care System has not 
certified that irreparable damage is done to the Veteran's 
outer garments due to the use of a physician-prescribed 
medication for a service-connected skin condition.  Rather, 
he found that the two prescribed medications, one a lotion 
and one a cream, are both water-based products not recognized 
as causing irreparable damage to outer garments.  

The Board gives greater weight to the opinion of the designee 
of the Chief Medical Director of the VA North Texas Health 
Care System than to the averment of the Veteran.  The 
designee's opinion, that the two medications are not 
recognized as causing irreparable damage to outer garments, 
impliedly is based on his professional knowledge and/or 
research.  On the other hand, while the Veteran has averred 
that the medications cause damage to his garments, he has 
provided no evidence of that, and has not averred that damage 
was done to outer garments.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  The veteran's topical 
medications are not found to have caused irreparable damage 
to his outer garments, and the claim is therefore denied.  




ORDER

Entitlement to clothing allowance for 2007 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


